ITEMID: 001-83150
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KNYAZEV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objections dismissed (locus standi, strike-out request, abuse of the right of application, non-exhaustion of domestic remedies);Violation of Art. 34;Remainder inadmissible;Non-pecuniary damage - finding of a violation sufficient;Costs and expenses (Convention proceedings) - claim dismissed
JUDGES: Loukis Loucaides
TEXT: 7. The applicant was born in 1977 and lives in Krymsk, Krasnodar Region.
8. According to the applicant, from 24 March 2005 he served a sentence in Lgov correctional colony OX-30/3, Kursk Region (учреждение ОХ-30/3). On his arrival at the colony, he was called to see the head of the colony, B., who invited him to become a member of a so-called “секция порядка” (literally, an “order section”, an informal category of prisoners who cooperated with the prison administration) and to conclude a written agreement on cooperation with the colony’s officials. The applicant refused. As a result of his refusal he was beaten by D., the deputy head of the correctional colony, K., a colony official, and R., head of the security unit. The beating was continued by other colony officials, who stripped him naked and beat him with rubber truncheons. The applicant was then placed for ten days in a disciplinary cell, where the beating continued. On a number of occasions he was beaten in the presence of an official from the Kursk Prosecutor’s Office. The applicant complained about the events to the Lgov Prosecutor’s Office.
9. On 10 July 2005 the institution of criminal proceedings was refused on the ground that “special equipment” had been used against the applicant in accordance with the law.
10. The applicant claimed to have been systematically beaten for writing complaints against the head of the correctional colony and the colony’s administration to various authorities, and that he had then been forced to eat the complaints he had written. In particular, on 23 May 2005 he was beaten with rubber truncheons and thrown to the ground, and an Alsatian dog was set on him. The dog mostly bit his hands, which he was using to cover his face. According to the applicant, the colony’s doctor noted the bite marks. He alleged that he still had scars on his hands. The head of the correctional colony then threatened the applicant that if he wrote more complaints he would have to spend the night in a cell with the dog.
11. During the night of 26-27 June 2005 the applicant, together with two other inmates, M. and G., was taken to the office of prison official K., who asked him to report on the situation in the correctional colony. The applicant responded that he was not in control of the situation. As a result of this reply he was beaten and escorted to a cell where, it appeared, other inmates had cut their veins and stomachs. As a protest against the actions of the colony’s administration, the applicant also cut the veins on his right arm and, having found an electrode in premises where repair work was being carried out, thrust it in his right side in an attempt to reach the lungs. According to the applicant, after he had inflicted these penetrating wounds on 27 June 2005, he was questioned for the entire day and it was not until the evening that a physician pulled the electrode from his side; however, the glass cap remained in his stomach. The surgeon examined the applicant later and noted that a foreign body was still in his stomach, but did not remove it.
12. On the following day the applicant and other inmates submitted to the Prosecutor of the Kursk Region applications for the institution of criminal proceedings against B., the head of the correctional colony, colony officials D. and R. and others, on account of numerous instances of ill-treatment of prisoners. Criminal proceedings in case file no. 1519 were instituted against two prison officials, D. and R., on account of the alleged beating of inmate Sh. However, no criminal proceedings were instituted into the applicant’s allegations as set out in his complaint to the Prosecutor of the Kursk Region, and he was not granted the status of a victim in the criminal proceedings.
13. According to the Government, the applicant was held in Lgov correctional colony OX-30/3 from 23 March to 29 June 2005. During this period the applicant repeatedly broke prison rules and on a number of occasions was seen by a psychologist, who diagnosed him as suffering from an emotionally unstable personality disorder.
14. On 23 March 2005, in the course of a routine search, the applicant was found to have forbidden items, namely three metal dowels and two razor blades. During the search and seizure of the items the applicant resisted the colony’s officials. In particular, he pushed them, grabbed their clothes and insulted some of them. One of the officials warned him that special equipment could be used against him if he continued behaving in such a way. Since the applicant refused to submit, two of the officials used a rubber truncheon against him. After the incident the applicant was examined by a doctor who found abrasions on his back and soft body tissues.
15. On the same day the deputy prosecutor of the Kursk Region was informed of the incident and a report on the use of the special equipment was drafted. The report stated that the rubber truncheon had been used for three seconds against soft body tissues. Later that day the deputy prosecutor of the Kursk Region personally met the applicant, who told him that he had no complaints against the administration of the correctional colony OX-30/3 and that the application of the special equipment had been justified.
16. On 1 April 2005 the deputy prosecutor of the Kursk Region again met the applicant, this time in relation to the injuries he had self-inflicted on 16 March 2005 while held in a remand prison (SIZO) in Kursk, prior to his transfer to correctional colony OX-30/3. In a written statement the applicant explained that he had thrust an electrode into his left side in order to attract attention, as he had wanted to be moved to a correctional facility closer to his home. He also stated that he had no complaints against the administration of the remand prison.
17. On 8 July 2005 the Lgov Interdistrict Prosecutor’s Office received the applicant’s complaint concerning the alleged beating following his arrival at correctional colony OX-30/3.
18. In explanations given on 9 July 2005, colony officials B., R., D. and Ryz. and the deputy prosecutor of the Kursk Region stated that physical force had never been used against the applicant and he had never been threatened with its application.
19. Following an inspection, on 10 July 2005 the prosecutor refused to institute criminal proceedings into the applicant’s allegations of ill-treatment. He also found that special measures were lawfully applied against the applicant on 23 March 2005. An appeal against that decision lay with a higher prosecutor or a court.
20. The Government submitted that the applicant had not applied for medical aid in connection with the alleged ill-treatment on 23 May 2005. The authorities became aware of these allegations only after the application had been communicated by the Court.
21. On an unspecified date the applicant sent a complaint to the Prosecutor’s Office of the Kursk Region. The complaint was received by the Prosecutor’s Office on 4 July 2005. The applicant alleged that since his arrival at correctional colony OX-30/3 he had been regularly beaten by colony officials. He sought to institute criminal proceedings against them.
22. On 14 July 2005, following an inspection into the applicant’s allegations, the Prosecutor’s Office of the Seymskiy District of Kursk refused to institute criminal proceedings.
23. On 20 August 2005 the Prosecutor of Kursk, who was responsible for supervising penitentiary facilities, quashed the decision and remitted the case for additional inspection.
24. In the course of the initial and additional inspections the officials who were alleged to have beaten the applicant were questioned by the Prosecutor’s Office. In particular, the head of the colony, B., in his statements on 13 July and 3 September 2005 submitted that the inmates, including the applicant, had not been beaten or subjected to degrading treatment and that he had never ordered the use of physical force against them. He regarded the inmates’ complaints as slanderous and aimed at destabilising the situation in the colony. Similar submissions were made by D. on 13 July and 5 September 2002, by R. on 13 July 2005 and by Z. on 2 September 2005.
25. On 5 September 2005 the Prosecutor’s Office of the Seymskiy District of Kursk again refused to institute criminal proceedings. According to the findings of the inspection, the officials of colony OX-30/3 had not abused their official authority and did not use physical force against the applicant. The use of a rubber truncheon against him on 23 March 2005 had been justified since he had resisted the officials who had conducted the routine search. An appeal against the decision lay with a higher prosecutor or a court.
26. During the night of 26-27 June 2005 the applicant self-inflicted a subcutaneous slash wound to his right forearm and subcutaneous slash wounds to the front abdominal wall and inserted a foreign body into the soft tissue of the front abdominal wall. He had no penetrating wounds. At 10.30 p.m. on 26 June 2005 the applicant was examined by a surgeon of the Lgov Central District Hospital, who removed the foreign body from the applicant’s abdominal wall and dressed the wounds. The applicant also underwent an X-ray. No foreign bodies, such as a glass cap, remained in the applicant’s body after he had been provided with medical aid.
27. On 27 June 2005 numerous complaints from inmates of correctional colony OX-30/3 were submitted to the Prosecutor’s Office of the Kursk Region. The inmates, including the applicant, alleged that they had been systematically beaten by the colony’s officials. On the same date criminal investigation no. 1519 was opened into the allegations of ill-treatment. The applicant was not granted the status of a victim in the criminal proceedings.
28. On 19 August 2005, following an inspection, criminal investigation no. 1519 was discontinued in the part related to the complaints lodged by the applicant and two other inmates, M. and G. In the course of the inspection the Prosecutor’s Office examined the relevant medical reports and questioned several officials of the colony, who submitted that no physical force had been applied to the applicant on 26-27 June 2005. The Prosecutor’s Office of the Kursk Region found that the applicant’s injuries had been self-inflicted and his allegations of ill-treatment were unsubstantiated. An appeal against the decision lay with a higher prosecutor or a court.
29. The applicant submitted that on either 29 or 30 June 2005 he had been escorted to Lgov remand prison IZ-46/2 (учреждение ИЗ-46/2 Льгова) under the guise of transportation to the medical unit. There he was questioned as a witness in relation to the allegedly unlawful actions of the administration of prison OX-30/3.
30. In remand prison IZ-46/2 officials from the Kursk Region Directorate of the Federal Service for the Execution of Sentences, including the head of the regional department, P., tried to force the applicant to repudiate his statements concerning the allegedly unlawful actions of the administration of correctional colony OX-30/3. They had threatened to institute criminal proceedings against him on charges of disorganising the work of prison institutions. The applicant lodged a complaint against P. Inmate Sh. was questioned as a witness. Although Sh. confirmed that P. had put pressure on him, trying to force him to repudiate his statements, the Lgov Interdistrict Prosecutor’s Office refused on 18 July 2005 to institute criminal proceedings against P.
31. According to the applicant, he was not provided with adequate medical assistance in remand prison IZ-46/2. Officials from the Prosecutor’s Office showed him entries in his medical file stating that he had been examined by a doctor; however, this was not true. Furthermore, a doctor from the regional hospital at the Federal Service for the Execution of Sentences forced him to refuse operative treatment in writing. The doctor explained that the Federal Service did not have sufficient funds for the operation and the applicant did not have enough money to pay for it either.
32. Between 23 and 24 July 2005 the applicant was allegedly taken out of his cell and placed in a car. He was not informed of either the destination or the purpose of the transportation. In the car he was threatened and insulted by the officials and, unable to bear it any longer, he cut the veins on his right arm. He was then returned to the remand prison. The applicant was not examined by a doctor until lunchtime of the following day, when his wounds were dressed and he was given an analgesic. On 25 July 2005 several prison officials tortured him, forcing him to refuse Ms Liptser’s assistance and to withdraw his complaint to the Court and the statements given in relation to criminal case no. 1519. In particular, they painfully twisted his arms and burnt him with an immersion heater.
33. According to the Government, the applicant’s transfer to remand prison IZ-46/2 was ordered on 28 June 2005 and on 29 June 2005 he was escorted there. He remained in the remand prison until 26 July 2005.
34. On 29 June 2005 the applicant was examined by a medical attendant who noted the subcutaneous wounds inflicted by the applicant himself in colony OX-30/3. The medical attendant prescribed a dressing with antiseptic ointment. The applicant also stated that he had a foreign body in his stomach. An X-ray conducted on 30 June 2005 showed no foreign objects in the applicant’s body. The applicant’s wounds were dressed daily between 30 June and 14 July 2005.
35. On 11 July 2005 the applicant committed another act of self-mutilation. At 8.55 p.m. he was examined by a medical attendant who found subcutaneous wounds to the left elbow and the navel area. The wounds were dressed with an antiseptic bandage. The next day the applicant was again seen by the medical assistant, who dressed the wounds with a bandage and antiseptic ointment.
36. On 16 July 2005 the applicant’s wounds were dressed again. Because of the intumescence on his right forearm the applicant was given antibiotics. On the same date the applicant was examined by the head of the neurosurgical department of the regional hospital at the Federal Service for the Execution of Sentences. He stated that the earlier self-inflicted slash wounds to the applicant’s forearms and the front abdominal wall were infected. The applicant was offered surgical treatment which he refused on the same day in two written statements. The refusal was also reflected in his medical file. The X-ray showed no foreign objects in the applicant’s body.
37. In the night of 23-24 July 2005, on the way to the railway station for transportation to another penitentiary facility, the applicant wounded himself in the area of the right elbow joint. Because of the wound the applicant was not allowed to board the train and was returned to remand prison IZ-46/2. There he stated that he had self-inflicted the injury. The applicant had damaged the epidermis but the veins in the area of the elbow joint were not affected. His wound was dressed.
38. On 25 July 2005 the applicant was examined by a surgeon from the Lgov Central District Hospital, who found a subcutaneous wound in the area of the right elbow joint that was not bleeding. The applicant refused to have the wound stitched.
39. After the applicant had been transferred to remand prison IZ-32/1, Bryansk Region, he complained to the Lgov Interdistrict Prosecutor’s Office that he had been tortured with an immersion heater while held in remand prison IZ-46/2.
40. On 1 September 2005 the Lgov Interdistrict Prosecutor’s Office refused to institute criminal proceedings. The decision was quashed by a higher prosecutor and the case remitted for additional inspection.
41. On 15 September 2005 the Lgov Interdistrict Prosecutor’s Office again refused to institute criminal proceedings. The Prosecutor’s Office questioned officers from remand prison IZ-46/2 and inmates who had been held there at the same time as the applicant. They submitted that they had not seen the applicant being tortured and had not heard of him being ill-treated. The decision noted that on 25 July 2005 the applicant had not applied for medical aid. However, on the next day he had been examined by a doctor in remand prison IZ-46/2, prior to his transportation to remand prison IZ-32/1. No traces of burns had been found in the course of the examination. The Prosecutor’s Office concluded that the applicant had self-inflicted the injuries. An appeal against the decision lay with a higher prosecutor or a court.
42. On 26 July 2005 the applicant was escorted to remand prison IZ-32/1, Bryansk Region (учреждение ИЗ-32/1 по Брянской области).
43. On arrival the applicant was examined by a medical attendant, who noted a slash wound in the area of the right elbow joint, scars in the abdominal area and traces of burns on his body.
44. On 11 August 2005 Ms Liptser visited the applicant in the remand prison. During her visit the applicant made the following statement:
“In remand prison IZ-32/1 I am also subjected to pressure by officials of the Federal Service for the Execution of Sentences from the Kursk and Bryansk regions and their colleague from Moscow [...] They skilfully beat me without leaving any traces: they beat me on the head with books, on the face with their open palms... They are about to become residents here – they have been dealing with me for a week now from dusk till dawn. They say that I am the only one remaining. They let me make phone calls to remand prisons in Orel and Kursk, where other convicts tell me to withdraw [my complaints] and that they have already withdrawn theirs. [The officials] brought letters from others saying that I should withdraw [the complaints], refuse assistance from counsel, that “this must be done”. Then they began to beat me again and to burn me with a boiler forcing me to write [the withdrawal letters]... I read [Sh.’s] withdrawal of his application [before the Court] and his rejection of your services ... and a similar withdrawal written by M.”
“I was forced [under torture] to write dictated statements addressed to Mr Laptev, representative of the Russian Government before the Court, Mr Lukin, Russian Ombudsman, the Prosecutor of the Kursk Region and the European Court saying that I withdrew everything. These statements are dated 8 August 2005 and one [was written] on the same day but is dated 5 August 2005.”
“The statements dated 5 and 8 August 2005 should be considered invalid as they are nothing but a result of torture. Only statements written in the presence of my lawyers should be examined....”
45. The applicant also told his counsel that he had tried to send letters to his lawyers and to submit complaints against the officials who had ill-treated him. However, his complaints had either been returned to him or he had been forced to withdraw them. On 12 August 2005 the applicant’s counsel informed the Prosecutor’s Office of Bryansk Region and the General Prosecutor’s Office of the alleged ill-treatment, and on 15 August 2005 she submitted the same complaints to the Prosecutor’s Office of Kursk Region, asking that criminal proceedings be instituted on account of the use of torture against the applicant. On 12 August 2005 the applicant’s counsel also informed the Court that the applicant had been allegedly forced to write statements on withdrawal of his application to the Court.
46. On 15 August 2005 the applicant was examined by a doctor who noted brown streaks on his neck and back. The applicant refused to provide any explanation as to the origin of the injuries to the officials of remand prison IZ-32/1. The Government submitted that the applicant had committed another act of self-mutilation.
47. In a letter to his counsel dated 16 August 2005 the applicant reiterated his previous statements concerning the events in correctional colony OX-30/3 and the ill-treatment in remand prison IZ-32/1. He also indicated the names of other prisoners who could confirm his statements.
48. On 17 August 2005 the applicant complained about pain in the right side of his stomach. He was examined by a doctor from remand prison IZ-32/1 who suspected that there was a foreign body in the tissues of the front abdominal area. However, the applicant refused to permit palpation of his stomach.
49. In a letter of 18 August 2005 the applicant informed his counsel that the administration of remand prison IZ-32/1 was aware of the contents of the written statements he had addressed to the Deputy Prosecutor of the Bryansk Region. Furthermore, he alleged that he had been placed in a disciplinary cell for making statements to the Deputy Prosecutor.
50. On 22 August 2005 the applicant was seen by a surgeon. However, when asked to lie down for an examination, he refused.
51. On 24 August 2005 the applicant was examined by a doctor who noted a foreign body in the front abdominal wall. The applicant refused to permit palpation of his stomach. He reiterated the refusal at the examination on 26 August 2005. A fluorography conducted on the same date showed a nail measuring six centimetres in the soft tissues of the abdominal area. On 27 August 2005 the applicant agreed to have his stomach palpated. During the examination he stated that he could remove the nail himself; however, he thrust it into a different place. Later that day the applicant was transported to a hospital of the Federal Service for the Execution of Sentences. On arrival he refused any medical examination. On 29 August 2005 the applicant himself removed the nail from the abdominal wall. The doctors dressed his wound with an aseptic bandage.
52. On 31 August 2005 a doctor was called to the applicant’s cell because he had cut his right forearm in another act of self-mutilation. The wounds were dressed with an aseptic bandage.
53. Between 14 and 26 September 2005 the applicant was placed in a hospital at correctional facility OZh-118/5, Voronezh, for removal of another foreign body that he had thrust into the abdominal area and for subsequent treatment of the wound.
54. On 28 September 2005 the applicant arrived at remand prison IZ-46/1, Kursk Region.
55. On 21 October 2005 the Prosecutor’s Office of the Sovetskiy District of Bryansk refused to institute criminal proceedings into the applicant’s allegations of ill-treatment in remand prison IZ-32/1. The decision was based on the following findings.
56. The applicant, who was questioned in the course of the inspection conducted by the Prosecutor’s Office, submitted that during his placement in remand prison IZ-32/1 State agents tortured him with an immersion heater, beat him and forcibly injected drugs into his veins, seeking to force him to withdraw his complaints concerning Lgov correctional colony OX-30/3 and the application to the Court. When he could no longer bear the torture he submitted to the pressure and wrote statements to the Court, the ombudsman, the prosecutor of the Kursk Region and the representative of Russia at the Court, asking that the proceedings following his previous applications be discontinued.
57. The applicant’s cellmate, B., submitted that the applicant had often been taken out of the cell by remand prison officers. He had never complained about ill-treatment on returning to the cell. B. had never seen the applicant with any injuries.
58. Remand prison officers and officials of the Federal Service for the Execution of Sentences submitted that on a number of occasions they “had had conversations” with the applicant because he had been under preventive monitoring as a person inclined to absconding, attacking prison officers, taking hostages, self-mutilation and suicide. However, they had never applied either psychological or physical pressure to the applicant and he had never made any complaints in this regard during the conversations.
59. The inventory of personal items which the applicant had had with him in the remand prison included an immersion heater.
60. The medical attendant who examined the applicant on 26 July 2005 submitted that the applicant had explained that the injuries found had been caused by a dog and by officials from the Federal Service for the Execution of Sentences, who had burned him with an immersion heater. He also noted that the burn marks had been located in places where the applicant could have inflicted them himself.
61. The doctor who examined the applicant on 15 August 2005 submitted that he could not be sure that the injuries found had been burn marks. Furthermore, the applicant had refused to provide any explanation as to their origin.
62. The head of the Bryansk Forensic Bureau submitted that on the basis of the available medical documents and the applicant’s medical file it was not possible to come to any conclusions with regard to the nature of the applicant’s injuries, if any.
63. The Prosecutor’s Office concluded that the applicant’s allegations of ill-treatment were unsubstantiated and the injuries found had been caused by the applicant himself. An appeal against the decision lay with a higher prosecutor or a court.
64. On 11 November 2005 the Government sent the Court a copy of a statement dated 5 August 2005, addressed to the Representative of the Russian Federation at the Court, Mr Laptev, and written and signed by the applicant. The statement read as follows:
“I ask you to examine and accept the statement written in my own hand that I, Knyazev Vitaliy Anatolyevich, ask you, Mr P.A. Laptev, to recall from the European Court of Human Rights the application that I lodged through my counsel E.L. Liptser. I do not want it [the application] to be examined in the present proceedings.”
65. On 11 February 2006 the applicant was transferred to correctional colony no. 11, Khabarovsk Region.
66. Article 125 of the Code of Criminal Procedure of 2001 provides for judicial review of decisions by investigators and prosecutors that might infringe the constitutional rights of participants in proceedings or prevent access to a court.
67. Article 91 § 2 of the Penal Code, as amended on 8 December 2003, provides that all incoming and outgoing correspondence of detainees is subject to censorship by the administration of the correctional facility. Correspondence with courts, prosecutors, penitentiary officials, the Ombudsman, the public monitoring board and the Court is not subject to censorship. Correspondence of convicted persons with their counsel is not subject to censorship unless the administration of the correctional facility has reliable information to the effect that it is aimed at initiating, planning or organising a crime or involving other people in the commission of a crime. In this case the correspondence is subject to control on the basis of a reasoned decision by the head of the correctional facility or his deputy.
68. Rule 12 of the Internal Regulations of Correctional Facilities adopted by Decree no. 224 of the Ministry of Justice of 30 July 2001 and amended on 8 July 2002, 23 March 2004 and 3 December 2004, provided that letters from detainees should be placed in mail boxes in the facilities or handed over to representatives of the administration in unsealed envelopes. The regulations were repealed by Decree no. 205 of the Ministry of Justice of 3 November 2005, which adopted new regulations. Rule 50 of the new regulations provides that letters from detainees should be placed in mail boxes in the facilities or handed over to representatives of the administration in unsealed envelopes, except for correspondence which is not subject to censorship (that is, with the organisations and persons listed in paragraph 67).
VIOLATED_ARTICLES: 34
